Title: From George Washington to Richard Washington, 20 September 1765
From: Washington, George
To: Washington, Richard



Sir,
Mount Vernon 20th Septr 1765.

Having wrote very fully to you in September 1763 in answer to yours by Mr Fairfax and heard nothing from you since I

despair of getting any further satisfaction respecting the Box of Cloaths which you wrote me were sent by one Captn Ross, and delivered to Mr Middleton of Annopolis; whose Letter denying the receipt of any such things, or knowledge of the Captn I sent you at the same time I shoud therefore be glad to receive a copy of our Acct Currt that I may direct the application of the Ballance.
There is an overcharge in the Premium of £50 Insurd on Six Hhds of Tobacco pr Captn Thompson, only four being sent, which ought to come to my credit: also an allowance for Goods retaken in Captn Downs. Captn John Johnstoun, the bearer of this, will receive any Letter you may design for Sir Yr Most Obedt Hble Servt

Go: Washington

